 1

 2
                                                                        JS-6
 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   PAULA D. G. 1, an Individual,                Case No.: 2:18-02492 ADS

12                       Plaintiff,

13                       v.
                                                  JUDGMENT OF DISMISSAL
14   ANDREW M.     SAUL2,   Commissioner of
     Social Security,
15
                         Defendant.
16

17

18

19

20

21   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
22
     Administration and Case Management of the Judicial Conference of the United States.
     2 The Complaint, and thus the docket caption, do not name the Commissioner. The
23
     parties list Nancy A. Berryhill as the Acting Commissioner in the Joint Submission. On
     June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
 1          In accordance with the Memorandum Opinion and Order, Dkt. No. 29, filed

 2   concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: March 18, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
